FILED
                            NOT FOR PUBLICATION                             FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50530

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00052-ODW

  v.
                                                 MEMORANDUM *
GLENN BOSWORTH,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Glenn Bosworth appeals from the 108-month sentence imposed following

his guilty-plea conviction for use of interstate commerce to induce a minor to

engage in criminal sexual activity, in violation of 18 U.S.C. § 2422. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Bosworth contends that the district court erred by discounting the

conclusions in the psychological reports and Bosworth’s lack of a criminal history.

The record reflects that the district court considered Bosworth’s psychological

reports, his rehabilitative efforts, and his personal circumstances as part of the

totality of the circumstances. The district court did not procedurally err, and

Bosworth’s sentence is substantively reasonable in light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) sentencing factors. See United States v.

Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc) (“For a non-Guidelines

sentence, we are to give due deference to the district court’s decision that the

§ 3553(a) factors, on a whole, justify the extent of the variance.”) (internal citation

and quotations omitted).

      Because Bosworth is represented by counsel, only counsel may submit

filings and we therefore decline to consider the pro se briefing filed on March 30,

2011, September 6, 2011 and September 26, 2011.

      Arguments raised for the first time in a reply brief are deemed waived. See

Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir. 1996) (per curiam).

      Bosworth’s request to reassign this case to a different judge on remand is

denied as moot.

      AFFIRMED.




                                           2                                       10-50530